DETAILED ACTION
Summary
This Office action is in response to reply dated July 28, 2021.  Claims 1, 3-11, 14-17 and 19-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative could not be contacted after several attempts.  The following examiner’s amendment corrects typographical errors, consistency issues and cancels claims 10 and 22 which are incorporated into independent claims 1 and 11 in their entirety.

Amendments to claims dated July 28, 2021:
Claim 1, lines 31-42, is amended as follows: “remote to said sensor-enabled RFID tags; wherein said first RFID reader (transceiver) antenna and said second RFID reader (transceiver) antenna are located at known locations and distances relative to each other and to said sensor-enabled RFID tags so that triangulation methodology is applied to identify the sensor-enabled RFID tag in the three-dimensional space of said reaction zone; and wherein each of said first and second RFID reader (transceiver) antennas is operatively connected to a signal processing system providing means for providing said first and second interrogation signals to said first and second RFID reader (transceiver) antennas and for receiving said first and second RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array; whereby conditions at specific locations and said known heights within said reaction zone are determined and profiled in three-dimensional space.”

Claim 3, line 1, is amended as follows: “The system as recited in claim 1, wherein each said sensor-enabled”

Claim 4, line 1, is amended as follows: “The system as recited in claim 3, wherein one or more of said first and second RFID reader (transceiver)”
 
Claim 5, line 1, is amended as follows: “The system as recited in claim 4, where said reactor vessel includes inlet means”

Claim 6, line 1, is amended as follows: “The system as recited in claim 5, wherein said reactor condition is selected from”
 
The system as recited in claim 3, wherein one or more of said first and second RFID reader (transceiver) antennas are positioned external to said reaction zone of said reactor vessel.”

Claim 8, line 1, is amended as follows: “The system as recited in claim 7, where said reactor vessel includes”

Claim 9, line 1, is amended as follows: “The system as recited in claim 8, wherein said reactor condition is”

Claim 10 is canceled.

Claim 11, line 24, is amended as follows: “reader (transceiver) antenna that includes information representing its unique non-variable”

Claim 11, line 35, is amended as follows: “second RFID reader (transceiver) antenna that includes information representing its unique non-”

Claim 11, lines 44-49, is amended as follows: “wherein each of said first and second RFID reader (transceiver) antennas are operatively connected to a signal processing system providing means for providing said first and second interrogation signals to said first and second RFID reader (transceiver) antennas and for receiving said first and second associated RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array; are determined and profiled in three-dimensional space.”

Claim 14, line 1, is amended as follows: “The method as recited in claim 11, wherein each of said sensor-”.  

Claim 15, line 1, is amended as follows: “The method as recited in claim 14, wherein one or more of said first and second RFID reader (transceiver)” 

Claim 16, line 1, is amended as follows: “The method as recited in claim 15, where said reactor vessel includes inlet means”

Claim 17, line 1, is amended as follows: “The method as recited in claim 16, wherein said reactor condition is selected”  

Claim 19, lines 1 and 2, is amended as follows: “The method as recited in claim 11, wherein one or more of said first and second RFID reader (transceiver) antennas are positioned external to said reaction zone of said reactor”

Claim 20, line 1, is amended as follows: “The method as recited in claim 19, where said reactor vessel includes inlet means”

The method as recited in claim 20, wherein said reactor condition is selected”

Claim 22 is canceled.

Allowable Subject Matter
Claims 1, 3-9, 11, 14-17 and 19-21 are allowed.  The non-statutory double patenting rejections are withdrawn as a result of Applicant’s amendments in reply dated July 28, 2021.  The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Yazawa, Gregg, Cok, Long, Angell and Lund (U.S. Pub 2015/0268079), either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687